DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on CANCELLED CLAIM 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 13, 14, 20 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaehler et al. (US 20190034765 A1) hereinafter referred to as Kaehler.

Regarding claim 1, Kaehler discloses a method of an augmented reality environment (Kaehler, Abstract), the method, comprising: 
presenting a depiction of a virtual object (Kaehler, fig.2 #128 a virtual remote control) in the augmented reality environment (Kaehler, fig.2 shows an environment made up of virtual object 128 and real/physical objects such as remote control 102 and TV 104), the depiction of the virtual object being observable in the augmented reality environment (Kaehler, [0024], [0028]-[0031] ARD “Augmented reality device” such as disclosed in fig.9 as element 900 is used to observe augmented reality environment disclosed in fig.2. The ARD can render a virtual remote control upon activation); wherein, one or more functions of the virtual object accessible in the augmented reality environment are used for control of a physical device. (Kaehler, [0034]-[0045] a virtual object (here virtual remote control) perceived by a user wearing the ARD is able to mirror all the functions of a physical remote control and hence control the TV 104 of fig.2)
Regarding claim 28, the claim recites a system performing the method of claim 1. The limitations of claim 28 are essentially similar to the limitations of claim 1. Therefore, the rejection of claim 1 is applied to claim 28.
Regarding claims 2 and 29. The method of claim 1, further comprising: identifying the physical (Kaehler, [0005], [0024], [0034], [0039] using ARD, a user can perceive/identify object and their physical locations within the environment); ascertaining functions of the physical device (Kaehler, [0032] selection of virtual remote for controlling TV through pointing at TV); rendering the one or more functions of the virtual object accessible for use in control of the physical device, based on the functions of the physical device. (Kaehler, [0031] and [0032])Regarding claim 3. The method of claim 1, wherein: the virtual object is used to adjust a setting of the physical device to a value amongst a set of values. (Kaehler, [0031] and [0032] settings such as volume of TV can be controlled with virtual remote since it emulating a physical remote)Regarding claim 4. The method of claim 1, wherein: the virtual object is depicted in the augmented reality environment in response to action performed on the physical device. (Kaehler, [0032] selection of virtual remote for controlling TV through pointing at TV)Regarding claim 5. The method of claim 1, wherein: an instance of the virtual object is launched in the augmented reality environment in response to action detected by the physical device (Kaehler, [0031] actuating process by pointing at physical remote 108); further wherein, the physical device is also used to access the one or more functions of the virtual object. (Kaehler, [0030] accessing remote control data repository 932)(Kaehler, [0027])Regarding claim 13. A method of an augmented reality environment in a real world environment, the method, comprising: 
causing to be perceptible or imperceptible, to a human user, a virtual object in the augmented reality environment; (Kaehler, [0031] and [0032] object is rendered and is observable/perceptible)
wherein, the virtual object is associated with a physical device in a physical location; (Kaehler, [0005], [0024], [0034], [0039] using ARD, a user can perceive/identify object and their physical locations within the environment) wherein, the augmented reality environment includes: 
the real world environment or a representation of the real world environment associated with the physical location in which the physical device is physically located; (Kaehler, fig.2 shows an environment made up of virtual object 128 and real/physical objects such as remote control 102 and TV 104) the virtual object. (Kaehler, fig.2 virtual object 128)Regarding claim 14. The method of claim 13, wherein: the physical device associated with the virtual object, is used to control the virtual object. (Kaehler, [0031] actuating process by pointing at physical remote 108)Regarding claim 20. The method of claim 13, wherein: the virtual object is usable to control (Kaehler, [0034]-[0045] a virtual object (here virtual remote control) perceived by a user wearing the ARD is able to mirror all the functions of a physical remote control and hence control the TV 104 of fig.2) the virtual object is depicted as an instrument panel having multiple virtual control objects in the augmented reality environment; (Kaehler, [0034]-[0045] a virtual object (here virtual remote control) perceived by a user wearing the ARD is able to mirror all the functions of a physical remote control and hence control the TV 104 of fig.2. In fig.2 the virtual remote is shown with a plurality of button to control different function of the TV such as volume, brightness. All the buttons are virtual objects) wherein, the multiple virtual control objects are operable to access or control the multiple functions or attributes of the physical device. (Kaehler, [0034]-[0045] a virtual object of fig.2 is a virtual remote with a plurality of button to control different function of the TV such as volume, brightness)Regarding claim 30. The system of claim 28, wherein, the physical object is also used to access the one or more functions of the virtual object; wherein, the processor is further operable to: detect a gesture performed in relation to the physical object; (Kaehler, [0032] hand gesture) identify a function of the one or more functions of the virtual object corresponding to the gesture performed; (Kaehler, [0032] actuating device) update the depiction of the virtual object in the augmented reality environment, based on the function of the one or more functions of the virtual object that has been identified. (Kaehler, [0032] rendering)Regarding claim 31. The system of claim 28, further comprising, a sensor coupled to the processor; wherein, the sensor detects actuation of the physical device to access the one or more (Kaehler, [0030] accessing remote control data repository 932, [0031] actuating process by pointing at physical remote 108)Regarding claim 32. The system of claim 28, wherein, the sensor includes one or more of, a heat sensor, a proximity sensor, a motion sensor, a pressure sensor, a light sensor, a temperature, and an acoustic sensor. (Kaehler, [0026] and [0032] touch sensing is pressure sensing)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler, in view of Chou (US 20140168121 A1).
Regarding claim 19, Kaehler discloses the method of claim 13, wherein: the virtual object includes a biometric sensor to authenticate the human user to access the physical device. 
Chou discloses a virtual biometrics sensor for guiding a finger of the user to sweep across the virtual biometrics sensor and the biometrics sensor (Chou [0033])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Kaehler with the teachings of Chou since they are both analogous in virtual reality related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Kaehler with the teachings of Chou in order to narrow the application range of the fingerprint sensor and decrease the security of the authentication mechanism.
Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler, in view of design choice.
Regarding claim 22, Kaehler does not explicitly disclose the method of claim 13, wherein: the virtual object is adjustable to control another physical device different from the physical device in the physical location; further wherein, a representation of the virtual object is updated in the augmented reality environment, to depict a change in its control from the physical device to the other physical device. 
(Kaehler, [0034]-[0045] a virtual object (here virtual remote control) perceived by a user wearing the ARD is able to mirror all the functions of a physical remote control and hence control the TV 104 of fig.2. In fig.2 the virtual remote is shown with a plurality of button to control different function of the TV such as volume, brightness. All the buttons are virtual objects)
Kaehler does not disclose wherein, the multiple virtual control objects are operable to access or control the multiple physical devices in the physical location. 
However, the use of universal remote control where a remote can be programmed to controlled different devices is well known in the art. One ordinary skilled in the art before the filing of the claimed invention would have been motivated to provide a universal remote in order to reduce cost of use of plurality of remote control.
Allowable Subject Matter
Claims 7, 16 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, no prior art discloses alone or in combination the features “The method of claim 6, further comprising, responsive to detecting action performed on the physical device, identifying a function of the one or more functions of the virtual object corresponding to the action performed on the physical device; updating the depiction of the virtual object in the augmented reality environment, based on the function of the one or more functions of the virtual object that has been identified; wherein, the function of the one or more functions is accessible by a human user via the depiction of the virtual object, for the human user to interact with the physical device.” Regarding claim 16, no prior art discloses alone or in combination the features “The method of claim 13, wherein: the virtual object is usable to control the physical device; further wherein: the virtual object is able to control multiple physical devices in the physical location; further wherein, a function of the virtual object in the augmented reality environment is governed by a function or an attribute of the physical device; further wherein, a rendering of the virtual object in the augmented reality environment is determined based on the function or the attribute of the physical device which the virtual object controls.Regarding claim 26, no prior art discloses alone or in combination the features “The method of claim 13, wherein, the virtual object is made perceptible or imperceptible to the human user in the augmented reality environment depending on a rule set; wherein, the rule set includes a proximity parameter; wherein, the proximity parameter includes an indication of a physical .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            4/10/2021